                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 JEREMY JOHNSON                                                      CIVIL ACTION
 VERSUS                                                              NO. 14‐2676
 BURL CAIN, WARDEN                                                   SECTION: AB@(5)

                                         ORDER

       The Court, having considered the petition, the record, the applicable law, the Report

and Recommendation of the United States Magistrate Judge, and the failure of any party to

file an objection to the Magistrate Judge=s Report and Recommendation, hereby approves the

Report and Recommendation of the United States Magistrate Judge and adopts it as its

opinion in this matter. Accordingly,

       IT IS ORDERED that the petition of Jeremy Johnson for issuance of a writ of habeas

corpus under 28 U.S.C. ' 2254, is hereby DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this    4th     day of     October, 2019


                                                                             ________
                                                      IVAN L.R. LEMELLE
                                             SENIOR UNITED STATES DISTRICT JUDGE
